         Case 1:19-cv-00698-ELH Document 120 Filed 08/25/21 Page 1 of 4



                                                                                    Kobie A. Flowers
                                                                            kflowers@browngold.com



                                         August 25, 2021

VIA CM/ECF

Hon. Deborah L. Boardman
United States District Court
 for the District of Maryland
101 West Lombard Street, 3C
Baltimore, Maryland 21201

               Re:    Johnson v. Baltimore Police Dep’t, et al., Civil Action No. ELH-19-0698

Dear Judge Boardman:

        Plaintiff Jerome Johnson submits this letter objecting to the request by Defendants Kevin
Davis, Frank Barlow, Daniel Boone, and Gerald Goldstein (“Officer Defendants”) to depose
Plaintiff’s attorney, Nancy Forster. Ms. Forster represented Mr. Johnson in his successful attempt
to reverse his conviction in 2018. Ms. Forster was counsel of record in this matter until June 2,
2021. ECF No. 109. She continues to act as Mr. Johnson’s attorney. Ex. 1, Forster Decl. ¶ 8.

        Depositions of a party’s attorney are disfavored. “[C]ourts view skeptically efforts to
depose an opposing party’s attorney, especially when the subject matter of the deposition may be
intertwined with potentially privileged information.” 476 K St., LLC v. Seneca Specialty Ins. Co.,
No. CIV. TDC 14-2739, 2015 WL 3464459, at *1 (D. Md. May 28, 2015). The party seeking to
depose another party’s attorney bears the burden to demonstrate “1) the deposition is the only
practical means of obtaining the information; 2) the information will not invade the attorney-
client privilege or the attorney’s work product; and 3) the information is relevant and its need
outweighs the disadvantages of deposing a party’s attorney.” Cincinnati Ins. Co. v. Fish, No. CV
RDB-19-3355, 2021 WL 1658469, at *1 (D. Md. Apr. 27, 2021). 1 These restrictions apply to
deposing both litigation counsel and counsel for a party in other matters. See, e.g., id. (quashing
deposition of former outside coverage counsel); Maxtena, Inc. v. Marks, 289 F.R.D. 427, 440–41
(D. Md. 2012) (restrictions apply to “litigation counsel” and “general corporate counsel”);
Navient Sols., LLC v. L. Offs. of Jeffrey Lohman, P.C., No. 119CV461LMBTCB, 2020 WL
6379233, at *5 (E.D. Va. Sept. 4, 2020) (quashing deposition of former in-house counsel).

      The Officer Defendants have been unwilling or unable to specify what they seek from
Ms. Forster, which alone dooms their effort here. See Maxtena, 289 F.R.D. at 441. The Officer


1
 The Fourth Circuit has not adopted a test to determine when counsel may be deposed. This test
and close variations have been used repeatedly by district courts in this circuit. See, e.g.,
McAirlaids, Inc. v. Kimberly-Clark Corp., No. 7:13-CV-193, 2014 WL 12782815, at *4 (W.D.
Va. Oct. 29, 2014) (collecting cases).
         Case 1:19-cv-00698-ELH Document 120 Filed 08/25/21 Page 2 of 4
BROWN GOLDSTEIN & LEVY, LLP

Hon. Deborah L. Boardman
Johnson v. Baltimore Police Dep’t, et al.
Civil Action No. ELH-19-0698
August 25, 2021
Page 2



Defendants offer that their questions will include those “about the custody of [Ms. Forster’s] file
and the documents contained in it” and “the documents disclosed from [Ms. Forster’s] file along
with the timeline and factual circumstances of the various investigative events.” Ex. 2. Plaintiff
does not know what documents the Officer Defendants consider to be Ms. Forster’s file, as no
such file has been produced. 2 Without more, the Officer Defendants cannot carry their burden.

       The information the Officer Defendants have shared does not suffice. First, they have not
explained what efforts they made to get the information they seek from other sources. See S.E.C.
v. SBM Inv. Certificates, Inc., No. CIV A DKC 2006-0866, 2007 WL 609888, at *23–25 (D. Md.
Feb. 23, 2007). The Officer Defendants have access to the same witnesses and documentary
record Ms. Forster did. They have not explained why the information they seek was not available
through interrogatories, interviews, or depositions of other witnesses. To the extent Ms. Forster
shared information about her investigation with the SAO, the Officer Defendants had the
opportunity to subpoena documents from and depose the SAO.

       Second, the deposition of Ms. Forster threatens to invade attorney-client privilege and
work-product protection. Ms. Forster remains Mr. Johnson’s attorney and continues to advise
him with regard to this litigation. Ex. 1, Forster Decl. ¶ 8. The presumption against allowing
depositions of counsel protects “active member[s] of [the] litigation team.” McAirlaids, 2014
WL 12782815, at *4. Nor would the end of her representation of Mr. Johnson make a difference.
See Duplan Corp. v. Moulinage et Retorderie de Chavanoz, 487 F.2d 480, 484 (4th Cir. 1973);
Duplan Corp. v. Moulinage et Retorderie de Chavanoz, 509 F.2d 730, 736 (4th Cir. 1974).

         Ms. Forster obtained knowledge of the criminal investigation into Mr. Johnson, his post-
conviction proceedings, and his exoneration entirely through her work as Mr. Johnson’s
litigation counsel. Ex. 1, Forster Decl. ¶ 10. Under such circumstances, a deposition “would
inevitably and improperly invade the work product.” SBM Inv. Certificates, 2007 WL 609888, at
*25. As courts in this circuit have affirmed, information about how counsel pursued an
investigation is work product. See, e.g., In re Allen, 106 F.3d 582, 608 (4th Cir. 1997) (attorney’s
selection and arrangement of documents “reveals her thought processes and theories regarding
[the] litigation” and is work product); Tech. Pats. LLC v. Deutsche Telekom AG, No. CV AW-

2
  Ms. Forster put together a binder for the Conviction Integrity Unit of the State’s Attorney’s Office
(“SAO”), which was produced in discovery. The binder consists of public filings and transcripts,
a table of contents, a case timeline, summaries of witnesses’ trial testimony, a timeline of post-
trial proceedings, and Ms. Forster’s summary of the evidence of Mr. Johnson’s innocence. All
pages containing Ms. Forster’s descriptions are attached as Exhibit 3. The rest of the binder is
approximately 300 pages of public filings and one document from the homicide file. All of the
evidence Ms. Forster summarizes in Exhibit 3 has been produced in discovery.
         Case 1:19-cv-00698-ELH Document 120 Filed 08/25/21 Page 3 of 4
BROWN GOLDSTEIN & LEVY, LLP

Hon. Deborah L. Boardman
Johnson v. Baltimore Police Dep’t, et al.
Civil Action No. ELH-19-0698
August 25, 2021
Page 3



07-3012, 2010 WL 11556702, at *3 (D. Md. Mar. 29, 2010) (“[A]n attorney’s mere knowledge
of the existence of documents is protected work-product.”); Lefkoe v. Jos. A. Bank Clothiers, No.
CIV. WMN-06-1892, 2008 WL 7275126, at *12 (D. Md. May 13, 2008) (“The identity of
persons interviewed in anticipation of litigation generally” and “dates of interviews, locations of
interviews, and the substance of all communications” are work product). The “timeline and
factual circumstances” of Ms. Forster’s investigation, Ex. 2, is therefore protected work
product. 3 To the extent Mr. Johnson provided Ms. Forster with documents or with litigation
leads, that information is subject to the attorney-client privilege and the work product doctrine.

        Finally, the Officer Defendants have made no attempt to show that the information they
seek “is relevant and its need outweighs the disadvantages of deposing a party’s attorney.”
Cincinnati, 2021 WL 1658469, at *1. Those disadvantages are myriad.

       First, allowing depositions of opposing counsel may chill the free exchange of
       information between counsel and client. Second, depositions of opposing counsel
       are often used to harass the opposing party. Third, federal courts have expressed
       concern that counsel depositions carry the substantial potential of spawning
       litigation over collateral issues related to assertion of privilege, scope, and
       relevancy, that only end up imposing additional pretrial delays and costs on both
       parties and burdens on the courts to resolve work-product and privilege objections.

Navient, 2020 WL 6379233, at *4 (citations omitted). Against the weight of these concerns, the
Officer Defendants have offered nothing to show the relevance of the non-privileged information
in Ms. Forster’s possession.

        Nor could they. This case is about whether the Baltimore Police Department and its
officers violated Mr. Johnson’s constitutional rights in the course of their investigation and
prosecution of him for murder. Ms. Forster represented Mr. Johnson in proceedings over 20
years after the investigation at the heart of this case. She has no first-hand knowledge of the
original homicide investigation on which this case turns. She has no access to information or
witnesses (other than her client, Mr. Johnson) that the Officer Defendants do not share.

       For the forgoing reasons, Plaintiff respectfully requests that the Court quash the
deposition subpoena of Ms. Forster.

3
  The Officer Defendants do not specify what kind of questions they intend to ask about the
“documents disclosed from [Ms. Forster’s] file,” Ex. 2, but of course Ms. Forster’s thoughts about
any of the documents related to Mr. Johnson’s case are core opinion work product. See Nat’l Union
Fire Ins. Co. of Pittsburgh, Pa. v. Murray Sheet Metal Co., 967 F.2d 980, 983–84 (4th Cir. 1992).
         Case 1:19-cv-00698-ELH Document 120 Filed 08/25/21 Page 4 of 4
BROWN GOLDSTEIN & LEVY, LLP

Hon. Deborah L. Boardman
Johnson v. Baltimore Police Dep’t, et al.
Civil Action No. ELH-19-0698
August 25, 2021
Page 4




Dated: August 25, 2021                      Respectfully submitted,

                                                    /s/
                                            Kobie A. Flowers (Bar No. 16511)
                                            kaf@browngold.com
                                            Andrew D. Freeman (Bar No. 03867)
                                            adf@browngold.com
                                            Neel K. Lalchandani (Bar No. 20291)
                                            nlalchandani@browngold.com
                                            Abigail G. Graber (Bar No. 19727)
                                            agraber@browngold.com
                                            Brown, Goldstein & Levy, LLP
                                            120 E. Baltimore Street, Suite 2500
                                            Baltimore, Maryland 21201
                                            Tel: (410) 962-1030
                                            Fax: (410) 385-0869

                                            Attorneys for Plaintiff Jerome L. Johnson
